TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00663-CR


NO. 03-97-00664-CR







Marc Giles, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NOS. 0950012 & 0971016, HONORABLE CHARLES CAMPBELL, JUDGE PRESIDING






PER CURIAM

A jury found appellant Marc Giles guilty of aggravated robbery, after which the
district court assessed punishment at imprisonment for forty years.  Tex. Penal Code Ann. § 29.03
(West 1994).  Based on the evidence adduced at the aggravated robbery trial, the court also
revoked Giles's community supervision from an earlier conviction for robbery and imposed a
sentence of imprisonment for ten years.

Appellant's court-appointed attorney filed briefs concluding that these appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention which counsel says might arguably support the appeals. 
See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Copies
of counsel's briefs were delivered to appellant, and appellant was advised of his right to examine
the appellate records and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  A discussion of the contentions advanced in counsel's briefs would
serve no beneficial purpose.

The judgment of conviction in Travis County cause number 0971016 is affirmed. 
The order revoking community supervision in Travis County cause number 0950012 is also
affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed on Both Causes

Filed:   March 25, 1999

Do Not Publish